DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” in claim 1 and 20 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “unit” that is coupled with functional language “processing” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification is devoid to provide corresponding structure for the claim limitation “processing unit” as performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “processing unit” recited in claims 1 and 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid to provide corresponding structure for the claim limitation “processing unit” as performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim limitation to -processor- so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-9, 12, and 15-20 are rejected under 35 U.S.C. 102 as being anticipated by Schoeren et al. (US 2013/0214056 A1).
With regard to claim 1, Schoeren discloses a proximity triggered water fountain (Fig, 9), comprising: a first proximity sensor (48) configured to detect at least one target (44); a second proximity sensor (48) configured to detect the at least one target (44); a processing unit with which the proximity sensors are communicably coupled, the proximity sensors being further configured to transfer data related to the at least one target to the processing unit (Para, [0059]); a first nozzle (2) and a first nozzle controller (3); a second nozzle (2) and a second nozzle controller (3); and a first collector (1/45) configured to receive water projected from the first and/or second nozzles (2) , wherein the processing unit is communicably coupled to the nozzle controllers (3), wherein the nozzle controllers are configured to be controlled according to the data received from the proximity sensors (Para, [0059]), wherein the nozzle controllers are mechanically coupled to the nozzles of a water circulation system (Fig. 8) configured to adjust a water projection angle from the nozzles with respect to a plane orthogonal to gravity, wherein the water circulation system comprises a tank (5), a pump (46), a supply line (Para. [0058]), and a return line, the nozzles, tank, pump, supply line, and return line being in fluid communication with each other (Fig. 8), and wherein the nozzles (2) and the collector (45) are displaced a horizontal distance from each other in a direction parallel to the plane orthogonal to gravity such that outlets of the nozzles are not vertically above the collector (both nozzles 2 and drainage openings 45 are positioned in the same horizontal plane of floor 1).
With regard to claim 5, the device of Schoeren discloses the invention as disclosed in the rejection of claim 1 above. Schoeren further discloses the collector (45) is configured to receive a volume of water projected at least the horizontal distance from the nozzles, and wherein the collectors (45) are in fluid communication with the return line (Fig. 8).
With regard to claim 6, the device of Schoeren discloses the invention as disclosed in the rejection of claim 1 above. Schoeren further discloses a third nozzle and a third nozzle controller; a fourth nozzle and a fourth nozzle controller; and a second collector configured to receive water projected from the third and fourth nozzles (Fig. 9 and Para, [0059]).
With regard to claim 7, the device of Schoeren discloses the invention as disclosed in the rejection of claim 1 above. Schoeren further discloses at least 10 of the nozzle controllers and at least 5 of the collectors (Fig. 9 and Para, [0059]).
With regard to claim 8, the device of Schoeren discloses the invention as disclosed in the rejection of claim 1 above. Schoeren further discloses the collectors (45) are arranged substantially linearly to each other along a first line, wherein the nozzles (2) are arranged substantially linearly to each other along a second line, wherein the first and second lines are horizontally displaced from each other and parallel to each other, such that the collectors are arranged opposite and in parallel to the nozzles (Fig. 9).
With regard to claim 9, the device of Schoeren discloses the invention as disclosed in the rejection of claim 1 above. Schoeren further discloses the nozzles (2) are configured to project water in a jet direction including both an upward vertical and a horizontal component (4).
With regard to claim 12, the device of Schoeren discloses the invention as disclosed in the rejection of claim 1 above. Schoeren further discloses the first and second nozzles (2) are vertically no higher than the collector (45).
With regard to claim 15, the device of Schoeren discloses the invention as disclosed in the rejection of claim 1 above. Schoeren further discloses the water projection angle of each of the nozzles (2) is independent to each other (independently controlled by each of sensors 48).
With regard to claim 16, the device of Schoeren discloses the invention as disclosed in the rejection of claim 1 above. Schoeren further discloses at least three of the proximity sensors (48).
With regard to claim 17, the device of Schoeren discloses the invention as disclosed in the rejection of claim 1 above. Schoeren further discloses the tank is surrounded on all sides by walls such that water cannot evaporate from the tank, the fountain obtaining at least 50 wt.% of its water from the tank (Fig. 8).
With regard to claim 18, the device of Schoeren discloses the invention as disclosed in the rejection of claim 1 above. Schoeren further discloses configured to draw water only from the tank (5), wherein the tank draws water from a municipal source.
With regard to claim 19, the device of Schoeren discloses the invention as disclosed in the rejection of claim 1 above. Schoeren further discloses a method of operating a water system, the method comprising: detecting the motion of a human with the fountain of claim 1; and projecting water from the nozzles (2) to the collectors (45).
With regard to claim 20, the device of Schoeren discloses all the structural elements as recited in claims 1 5-9, 12, and 15-19. Therefore, the method steps recited in claim 21 is also anticipated by the invention of Schoeren.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeren et al. (US 2013/0214056 A1) in view of Hoeks et al. (US 10,166,568 B2).
With regard to claim 1, Schoeren discloses a proximity triggered water fountain (Fig, 9), comprising: a first proximity sensor (48) configured to detect at least one target (44); a second proximity sensor (48) configured to detect the at least one target (44); a processing unit with which the proximity sensors are communicably coupled, the proximity sensors being further configured to transfer data related to the at least one target to the processing unit (Para, [0059]); a first nozzle (2) and a first nozzle controller (3); a second nozzle (2) and a second nozzle controller (3); and a first collector (1/45) configured to receive water projected from the first and/or second nozzles (2) , wherein the processing unit is communicably coupled to the nozzle controllers (3), wherein the nozzle controllers are configured to be controlled according to the data received from the proximity sensors (Para, [0059]), wherein the nozzle controllers are mechanically coupled to the nozzles of a water circulation system (Fig. 8) configured to adjust a water projection angle from the nozzles with respect to a plane orthogonal to gravity, wherein the water circulation system comprises a tank (5), a pump (46), a supply line (Para. [0058]), and a return line, the nozzles, tank, pump, supply line, and return line being in fluid communication with each other (Fig. 8).
However, Schoeren does not explicitly disclose the nozzles and the collector are displaced a horizontal distance from each other in a direction parallel to the plane orthogonal to gravity such that outlets of the nozzles are not vertically above the collector.
Hoeks teaches a fountain comprising nozzles (14) and a collector (11), wherein the nozzles and collector are displaced a horizontal distance from each other in a direction parallel to the plane orthogonal to gravity such that outlets of the nozzles are not vertically above the collector (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schoeren, by arranging the nozzles and collector in a horizontal distance from each other in a direction parallel to the plane orthogonal to gravity such that outlets of the nozzles are not vertically above the collector as taught by Hoeks, since the position of the nozzles and collector are held unpatentable because shifting the position of the nozzles and collector would not have modified the operation of the device.
With regard to claims 5-9, 12, and 15-20, the invention of Schoeren as modified by Hoeks discloses all the structural elements and its method steps in the rejections above.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeren in view of Taylor (US 2002/0059751 A1).
With regard to claim 2, the device of Schoeren discloses the invention as disclosed in the rejection of claim 1 above. However, Schoeren does not disclose the collector has a conic shape.
Taylor teaches a fountain comprising a collector (25) has a conic shape (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schoeren, by forming the collector of Schoeren as the conic shape as taught by Taylor, since change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed collector was significant.
With regard to claim 3, the device of Schoeren discloses the invention as disclosed in the rejection of claim 1 above. However, Schoeren does not disclose the collector has a hemispheric shape.
Taylor teaches a fountain comprising a collector (25) has a hemispheric shape (Fig. 3 shows 25 has a curvature shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schoeren, by forming the collector of Schoeren as the hemispheric shape as taught by Taylor, since change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed collector was significant.
With regard to claim 4, the device of Schoeren discloses the invention as disclosed in the rejection of claim 1 above. However, Schoeren does not disclose the collector has an urn shape.
Taylor teaches a fountain comprising a collector (25) has an urn shape (Fig. 3 shows 25 has a curvature shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schoeren, by forming the collector of Schoeren as the urn shape as taught by Taylor, since change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed collector was significant.


Allowable Subject Matter
Claims 10, 11, 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,926,284. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the claims of ‘284 both disclose a fountain comprising a first nozzle, a second nozzle, first and second nozzle controllers, a first collector, a water circulations system comprises a tank, a pump, a supply line, and a return line, and wherein the first and second nozzles and the first collector are displaced a horizontal distance from each other in a direction parallel to the plane orthogonal to gravity such that outlets of the first and second nozzles are not vertically above the first collector.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752